                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


VICTOR ROBERT BROWN,

             Plaintiff,

    v.                                                Case No. 18-CV-1777
GREGG FRIEDAL and
CO DAVID YANG,

             Defendants.


                                       ORDER


      On November 9, 2018, plaintiff Victor Robert Brown, a pro se inmate at Green

Bay Correctional Institution (GBCI), filed a complaint under 42 U.S.C. § 1983 (ECF

No. 1) along with a motion for leave to proceed without prepaying the filing fee (ECF

No. 3) and a motion to appoint counsel (ECF No. 4). A few weeks later, on November

25, 2018, Brown filed an amended complaint. (ECF No. 11.) Under Federal Rule of

Civil Procedure 15(a)(2), courts “should freely give leave when justice so requires” to

a plaintiff to amend his complaint. Therefore, Brown’s amended complaint shall

become the operative complaint.

      This matter is before the court on Brown’s motion to proceed without prepaying

the civil case filing fee (ECF No. 2), for screening his amended complaint (ECF No. 1),

and on his motion to appoint counsel. The court has jurisdiction to resolve Brown’s

motions and to screen his complaint in light of his consent to the full jurisdiction of a

magistrate judge and the Wisconsin Department of Justice’s limited consent to the
exercise of magistrate judge jurisdiction as set forth in the Memorandum of

Understanding between the Wisconsin Department of Justice and this court.

      1.     Motion to Proceed without Prepayment of the Filing Fee

      The Prison Litigation Reform Act (PLRA) gives courts discretion to allow

prisoners to proceed with their lawsuits without prepaying the $350 filing fee, as long

as they comply with certain requirements. 28 U.S.C. §1915. One of those

requirements is that the prisoner pay an initial partial filing fee. However, on

December 20, 2018, after finding that Brown lacked the fiscal resources to pay an

initial partial filing fee, the court waived that fee. (ECF No. 14.) To that end, the court

will grant Brown’s motion to proceed without prepaying the filing fee. He will be

required to pay the remainder of the $350 filing fee over time in the manner described

at the end of this Order.

      2.     Screening of the Complaint

       The court is required to screen complaints, including amended complaints,

brought by prisoners seeking relief against a governmental entity or officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). To state a cognizable claim

under the federal notice pleading system, a plaintiff is required to provide a “short

and plain statement of the claim showing that [he] is entitled to relief[.]” Fed. R. Civ.

P. 8(a)(2). To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court



                                            2
to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that:

1) he was deprived of a right secured by the Constitution or laws of the United States;

and 2) the deprivation was visited upon him by a person or persons acting under color

of state law. Buchanan-Moore v. County of Milwaukee, 570 F.3d 824, 827 (7th Cir.

2009) (citing Kramer v. Village of North Fond du Lac, 384 F.3d 856, 861 (7th Cir.

2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The Court is obliged to

give a plaintiff’s pro se allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

              2.1    Allegations in the Complaint

       Brown alleges that on January 20, 2018, while housed in the restrictive

housing unit (RHU) of GBCI, he pressed his emergency call button and informed CO

David Yang that he was suicidal. (ECF No. 11 at 2.) CO Yang responded that he

would tell the sergeant. (Id.) Brown alleges that CO Yang was referring to Sergeant

Gregg Friedal because Sergeant Friedal was the “assigned sergeant for the RHU at

that time.” (Id. at 2.)

       After waiting approximately five minutes for help, Brown pressed his

emergency call button again for assistance. (ECF No. 11 at 3.) About three minutes

later, Yang responded to the call. (Id.) Brown told Yang that he was “on the verge of

harming [himself].” (Id.) Yang said that he had already told the sergeant. (Id.) Brown



                                           3
then “grabbed [his] pen insert and started cutting the crook of [his] left elbow area

and soon had blood squirting consistently.” (Id. at 3.) He lost consciousness. (Id. at 4.)

       Brown alleges that another inmate informed CO Bruso (not a defendant) that

Brown was “cutting.” (ECF No. 11 at 4.) CO Bruso had Brown pulled out of his cell

and taken to the RHU’s health services unit. (Id.) There, RN Steve (not a defendant)

used ammonia to revive Brown and gave him an IV. (Id.) Brown was later sent to the

emergency room at St. Vincent’s, where he was “given one unit of blood for a

transfusion” and stayed overnight. (Id.)

       Brown seeks injunctive relief and compensatory and punitive damages. (ECF

No. 11 at 5.) He also includes in his complaint a request for preliminary injunctive

relief. (Id. at 5-6).

               2.2      Analysis

       The Eighth Amendment secures prisoners’ right to minimally adequate

healthcare. Prison officials violate this right when they “display deliberate

indifference to serious medical needs of prisoners.” Greeno v. Daley, 414 F.3d 645, 652

(7th Cir. 2005) (quotation omitted). To prevail on an Eighth Amendment claim, a

prisoner “must first establish that his medical condition is objectively, ‘sufficiently

serious,’; and second, that prison officials acted with a ‘sufficiently culpable state of

mind,’ – i.e., that they both knew of and disregarded an excessive risk to inmate

health.” Lewis v. McLean, 864 F.3d 556, 562–53 (7th Cir. 2017) (quoting Farmer v.

Brennan, 511 U.S. 825, 834 (1994) (internal citations omitted)).




                                            4
      The Court of Appeals for the Seventh Circuit has reasoned that suicide,

attempted suicide and other acts of self-harm clearly pose a “serious” risk to an

inmate's health and safety. See Collins v. Seeman, 462 F.3d 757, 760 (7th Cir. 2006)

(quoting Sanville v. McCaughtry, 266 F.3d 724, 733 (7th Cir.2001)). Moreover, “prison

officials have an obligation to intervene when they know a prisoner suffers from self-

destructive tendencies.” Rice ex rel. Rice v. Correctional Medical Servs., 675 F.3d 650,

665 (7th Cir.2012).

      Brown alleges that he informed CO Yang of his suicidal ideation, to which CO

Yang responded that he would and had informed the sergeant but did nothing more.

Brown resultantly engaged in self-harm and had to later be admitted to the hospital.

The court recognizes that, as alleged, Brown’s request for help and his subsequent

self-harm all occurred within a matter of minutes. However, “[d]elaying treatment,

even if not life threatening, can be evidence of deliberate indifference.” Wilson v.

Adams, 901 F.3d 816, 822 (7th Cir. 2018) (citing Gutierrez v. Peters, 111 F.3d 1364,

1371 (7th Cir. 1997)). Thus, Brown may proceed with a deliberate indifference-claim

against CO Yang.

      Brown has also stated and may proceed with a claim of deliberate indifference

against Sergeant Friedal. He alleges that Sergeant Friedal was the sergeant on duty

on January 20, 2018, and thus the sergeant who CO Yang informed of Brown’s

suicidal ideation. “[A]ccept[ing] all well-pleaded facts as true,” Brown has sufficiently

alleged that Sergeant Friedal was aware of his risk of suicide but disregarded that

risk. Roberts v. City of Chicago, 817 F.3d 561, 564 (7th Cir. 2016).



                                           5
       The court will deny, however, Brown’s request for preliminary injunctive relief.

To proceed with such a request, Brown must file a separate Motion for Preliminary

Injunction pursuant to Rule 65(b) of the Federal Rules of Civil Procedure.

       3.     Motion to Appoint Counsel

       Brown has asked that the court appoint counsel to represent him. (ECF No. 4.)

He states that he is a clinically diagnosed mentally ill inmate whose frequent

placement on suicide observation prevents him from meeting court deadlines. (Id. at

1.) He asserts that he relies entirely on his friend “to do and write all [his] legal work,”

but his friend is leaving soon. (Id at 1-2.) He also says that his financial instability

prevents him from producing any records or reports from GBCI, that he has

attempted to secure counsel on his own but has not received any response, and that

he believes the complexity of this case warrants counsel appointment. (Id. at 2).

       In a civil case, the court has discretion to recruit a lawyer for someone who

cannot afford one. Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013). The litigant

must first make reasonable efforts to hire private counsel on his own. Pruitt v. Mote,

503 F.3d 647, 653 (7th Cir. 2007). Once the plaintiff shows that he has done so, the

court then decides “whether the difficulty of the case—factually and legally—exceeds

the particular plaintiff’s capacity as a layperson to coherently present it.” Navejar,

718 F.3d at 696 (citing Pruitt, 503 F.3d at 655). The court looks not only at the

plaintiff’s ability to try his case, but also at his ability to perform other “tasks that

normally attend litigation,” such as “evidence gathering” and “preparing and

responding to motions.” Id. “[D]eciding whether to recruit counsel ‘is a difficult



                                             6
decision: Almost everyone would benefit from having a lawyer, but there are too many

indigent litigants and too few lawyers willing and able to volunteer for these cases.’”

Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014) (quoting Olson v. Morgan, 750

F.3d 708, 711 (7th Cir. 2014)).

      The court is satisfied that Brown has made reasonable attempts to secure

counsel on his own. However, it will not appoint counsel to represent him at this time.

Brown asserts that he has been totally reliant on another inmate in bringing his case

and now seeks counsel because that inmate will be leaving soon. In such instances,

“the court must ‘specifically examine[]’ a plaintiff’s ‘personal ability to litigate the

case, versus the ability of the ‘jailhouse lawyer’ who assisted the plaintiff” to

determine whether the appointment of counsel is appropriate. McCaa v. Hamilton,

893 F.3d 1027, 1033 (7th Cir. 2018) (quoting Dewitt v. Corizon, Inc., 760 F.3d 654,

658 (7th Cir. 2014)). Brown asserts he has relied on the other inmate to fully assist

him because his mental illness causes him to be frequently placed on suicide

observation and to miss court deadlines as a result.

      Brown’s concerns essentially amount to an issue of timing, whether Brown will

be able to timely file any required documents with the court. However, such an issue

is not enough to warrant the court’s recruitment of counsel to represent Brown. See

Brown v. Schrubbe, No. 10-CV-129-BBC, 2010 WL 3666993, at *11 (W.D. Wis. Sept.

15, 2010) (noting that the appointment of counsel is not warranted when a plaintiff

only needs to seek an extension of time to meet court deadlines). Indeed, if at any




                                           7
time he requires additional time to meet a deadline, he need only timely request an

extension from the court.

      The court also notes that it has only now screened Brown’s amended complaint.

Presently there is nothing for him to do. Once the defendants are served with his

amended complaint and file an answer, the court will issue a scheduling order setting

the deadlines for discovery. At that time Brown may ask the defendants questions

(interrogatories) under Rule 33 or request under Rule 34 that they produce

documents that he believes will support his claims. The court will also set a deadline

for filing dispositive motions, such as a motion for summary judgment under Rule 56.

If the defendants file such a motion, Brown need only respond by explaining his

version of the events in accordance with Rule 56, through an affidavit or unsworn

declaration under 28 U.S.C. § 1746. At this time, the court has no reason to believe

that Brown cannot handle these tasks on his own.

      4.     Conclusion

      IT IS THEREFORE ORDERED that Brown's motion for leave to proceed

without prepayment of the filing fee (ECF No. 3) is GRANTED.

      IT IS ALSO ORDERED that Brown’s motion to appoint counsel (ECF No. 4)

is DENIED without prejudice.

      IT IS FURTHER ORDERED that, pursuant to an informal service

agreement between the Wisconsin Department of Justice and this court, copies of

Brown’s amended complaint and this order are being electronically sent today to the




                                          8
Wisconsin Department of Justice for service on the state defendants Gregg Friedal

and CO David Yang.

      IT IS ALSO ORDERED that, pursuant to the informal service agreement

between the Wisconsin Department of Justice and this court, defendants Gregg

Friedal and CO David Yang shall file a responsive pleading to the complaint within

sixty days of receiving electronic notice of this order.

      IT IS FURTHER ORDERED that the agency having custody of Brown shall

collect from his institution trust account the $350 filing fee by collecting monthly

payments from Brown’s prison trust account in an amount equal to 20% of the

preceding month's income credited to his trust account and forwarding payments to

the Clerk of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case name

and number assigned to this action. If Brown is transferred to another county, state,

or federal institution, the transferring institution shall forward a copy of this Order

along with his remaining balance to the receiving institution.

      IT IS ALSO ORDERED that a copy of this order be sent to the officer in

charge of the agency where Brown is confined.

      IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing

Program, Brown shall submit all correspondence and case filings to institution staff,



                                            9
who will scan and e-mail documents to the Court.1 If Brown is no longer incarcerated

at a Prisoner E-Filing institution, he will be required to submit all correspondence

and legal material to:

                           Office of the Clerk
                           United States District Court
                           Eastern District of Wisconsin
                           362 United States Courthouse
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

      The court further advises Brown that failure to make a timely submission may

result in the dismissal of this action for failure to prosecute. In addition, the parties

must notify the Clerk of Court of any change of address. Failure to do so could result

in orders or other information not being timely delivered, thus affecting the legal

rights of the parties.

      Dated at Milwaukee, Wisconsin this 15th day of January, 2019.



                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




1The Prisoner E-Filing Program is mandatory for all inmates of Dodge Correctional
Institution, Green Bay Correctional Institution, Waupun Correctional Institution,
Wisconsin Secure Program Facility, Columbia Correctional Institution, and
Oshkosh Correctional Institution.
                                           10
